Citation Nr: 1330649	
Decision Date: 09/24/13    Archive Date: 09/30/13

DOCKET NO.  07-02 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether the claim of entitlement to service connection for a back disability should be reconsidered, and if so, whether the claim should be granted.  

2.  Whether the claim of entitlement to service connection for a left knee disability should be reconsidered, and if so, whether the claim should be granted.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had service in the Army National Guard of Oklahoma from May 1973 to May 1984.  During that time, the Veteran had active duty for training (ACDUTRA) from December 1973 to April 1974, and various other periods of ACDUTRA and inactive duty for training (INACDUTRA).

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Board has reviewed the physical claims file and the Virtual VA electronic claims file. 

The issues of entitlement to service connection for a back disability and a left knee disability are addressed in the REMAND following the ORDER section of this decision.


FINDINGS OF FACT

1.  In an unappealed October 1994 rating decision, the RO denied the Veteran's claims of entitlement to service connection for a back disability and a left knee disability.  

2.  Relevant service department records that existed at the time of the prior denial were associated with the claims file after the October 1994 rating decision.    


CONCLUSIONS OF LAW

The requirements for reconsidering a claim of entitlement to service connection for a back disability have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(c) (2013).

The requirements for reconsidering a claim of entitlement to service connection for a left knee disability have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(c) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

Notwithstanding any other section in this part, at any time after VA issues a decision on a claim, if VA receives or associates with the record relevant official service department records that existed and had not been associated with the record when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section.  Such records include, but are not limited to: (i) service records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the veteran by name, as long as the other requirements of paragraph (c) of this section are met; (ii) Additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records; and(iii) Declassified records that could not have been obtained because the records were classified when VA decided the claim.  38 C.F.R. § 3.156(c)(1).

Paragraph (c)(1) of this section does not apply to records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or from any other official source.  38 C.F.R. § 3.156(c)(2).

Analysis

The Veteran originally filed claims of entitlement to service connection for a back disability and service connection for a left knee disability in August 1994.  The claim was denied in an October 1994 rating decision based on the RO's determination that neither the Veteran's back disability nor his left knee disability was incurred in or aggravated by active service.  

The evidence that has been received since the RO's October 1994 rating decision includes service personnel records from the Army National Guard of Oklahoma relating to the Veteran's periods of ACDUTRA and INACDUTRA while serving in such.  These service department records are relevant and they existed when the claim was previously denied.  Therefore, reconsideration of the claim is in order.


ORDER

The Board having determined that relevant service department records have been submitted, reconsideration of the claim of entitlement to a back disability is granted.

The Board having determined that relevant service department records have been submitted, reconsideration of the claim of entitlement to a left knee disability is granted.  




REMAND

The Board finds that additional development is required before the Veteran's claims in appeal are decided.  

The reconsidered claims of entitlement to service connection for a back disability and a left knee disability have not been adjudicated by the agency of original jurisdiction (AOJ) on the merits.  Consequently, due process mandates that these issues be remanded for consideration on the merits.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993); Hickson v. Shinseki, 23 Vet. App. 394 (2010).  

Accordingly, the case is REMANDED for the following action:

1. The RO or the AMC should undertake any development it determines to be warranted.  

2. Then, the RO or the AMC should readjudicated the claims of entitlement to service connection for a back disability and a left knee disability based on a de novo review of the record.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate action.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


